Allowable Subject Matter
Claims 46-65 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed and the claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2007/0043879. The claims comprise generating a first rewritten network request based on the encoding scheme, the first rewritten network request including first substitute data in place of the first data by inserting the first substitute data for the key in the request, the first rewritten network request being used to change an input information executing the first rewritten network request based on the encoding scheme; generating a second rewritten network request based on the encoding scheme, the second rewritten network request including second substitute data in place of the first data by inserting the second substitute data for the key in the request, the second rewritten network request being used to change a coupon; and -2-Application No.: 17/326,097 Attorney Docket No.: 00212-0048-05000 executing the second rewritten network request based on the encoding scheme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457